DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of CN 201910759260X filed August 16, 2019 as required by 37 CFR 1.55.
Claim Status
Claims Filing Date
August 25, 2022
Amended
1
New
11
Cancelled
2-4
Pending
1, 5-11
Withdrawn
5-10
Under Examination
1, 11


Withdrawn Claim Rejection - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim amendment:
Claim 1 reciting the broad recitation in line 4 “R is at least one selected from a group consisting of Nd and Pr” and the narrower recitation in line 5 “R must comprise Nd”.
Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.
Claim Amendment
	The applicant argues new claim 11 has been formed according to example 13.
	The examiner respectfully disagrees. New claim 11 line 22 recites alpha is 0.69 %, beta is 0.31 %, and gamma is 0.44 %. In applicant’s specification Example 13 in Table 1 has an alpha of 0.69 %, beta of 0.30 %, and gamma of 0.41 %. Therefore, new claim 11 is not commensurate in scope with Example 13 because of the differences in beta and gamma. The alpha, beta, and gamma of new claim 11 are supported by applicant’s specification because they satisfy  Equation (2). (The claim 11 alpha, beta, and gamma values are the same as applicant’s Example 7 in Table 1 which is indicated as satisfying Equation (2) in Table 2.) 
Kato in view of Hirota
The applicant argues Kato does not disclose the features of claim 1 or claim 11 and Hirota is silent to the atomic percentages of the claimed elements (Remarks pgs. 7-9).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Kato in view of Hirota teaches a magnet with a crystal structure (Kato [0009], [0014], [0015]), composition (Kato [0034]-[0055]), grain boundary thickness (Kato [0014]), and average crystal grain size for enhanced coercivity (Hirota [0051]) that reads on that claimed, rendering claims 1 and 11 obvious.
	The applicant argues the claimed magnet has a coercive force of 26.76 kOe (Table 3), whereas the magnet of Kato has a coercive force of 19.0 kOe (Kato Table 1 Sample Nos. 14 and 15; Remarks pg. 9 para. 4).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., coercive force) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The above argument is not commensurate in scope with the pending claims. Claims 1 and 11 are directed to a “sintered body” that is “suitable for diffusion of heavy rare earth elements”. In applicant’s specification Table 3 recites in column 3 the “Coercive force of sintered body” (emphasis added) and in column 6 “Coercive force of sintered permanent magnet” (emphasis added). In applicant’s Table 3 column 3 corresponds to the claimed “sintered body”. In contrast, the sintered permanent magnet refers to the magnet that has also undergone a heavy rare earth element diffusion process. This is supported by applicant’s specification at [0142] in which sintering forms a “sintered body” and at [0143]-[[0146] in which diffusion heat treatment forms a “sintered permanent magnet”. For applicant’s examples 7 (i.e. claim 1) and 13 (i.e. close to claim 11) the coercive force of the sintered body is 17.11 and 18.76 kOe, respectively. Kato teaches for Sample Nos. 14 and 15 in Table 1 a coercive force of the sintered body (Kato [0073], [0074]) of 19.0 and 18.0 kOe, respectively. These values are close to the coercive force values of the sintered body of Examples 7 and 13 of applicant’s invention. 
Further, Kato in view of Hirota teaches a magnet with an overlapping structure and composition (Kato [0009], [0014], [0015], [0036], [0042]-[0051]; Hirota [0051]), such that, absent evidence to the contrary, the resulting properties, including coercivity, are also rendered obvious.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 26-29 and 31 “x=(2/3α+β+2/3γ)x100, and accordingly atomic percent of oxygen α, atomic percentage of nitrogen β, atomic percentage of carbon γ in the sintered body and x meet the following relation: x≤1.2 (2)…wherein α is 0.69 %, β is 0.31 % and γ is 0.44 %” renders the claim indefinite. In Equation (2), 2/3 of 0.69 is 0.46, 2/3 of 0.44 is 0.29, 0.46+0.31+0.29 is 1.06, and 1.06 x 100 is 106, which is more than 1.2. This does not satisfy Equation (2). However, in applicant’s specification Example 7 (Table 1) is indicated as satisfying equation 2 (Table 2). The value of Equation 2 is not taught. It is unclear how the oxygen, nitrogen, and carbon composition of claim 1 satisfy Equation 2. For the purpose of examination, claim 1 will be given the broadest reasonable interpretation of the claimed oxygen, nitrogen, and carbon contents satisfying Equation 2 as supported by applicant’s Tables 1 and 2.
Claim 11 lines 17-20 and 22 “x=(2/3α+β+2/3γ)x100, and accordingly atomic percent of oxygen α, atomic percentage of nitrogen β, atomic percentage of carbon γ in the sintered body and x meet the following relation: x≤1.2 (2)…wherein α is 0.69 %, β is 0.31 % and γ is 0.44 %” renders the claim indefinite. In Equation (2), 2/3 of 0.69 is 0.46, 2/3 of 0.44 is 0.29, 0.46+0.31+0.29 is 1.06, and 1.06 x 100 is 106, which is more than 1.2. This does not satisfy Equation (2). However, in applicant’s specification Example 7, , which has the same alpha, beta, and gamma values as that claimed, (Table 1) is indicated as satisfying equation 2 (Table 2). The value of Equation 2 is not taught. It is unclear how the oxygen, nitrogen, and carbon composition of claim 11 satisfy Equation 2. For the purpose of examination, claim 11 will be given the broadest reasonable interpretation of the claimed oxygen, nitrogen, and carbon contents satisfying Equation 2 as supported by applicant’s Tables 1 and 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2014/0290803) in view of Hirota (US 2017/0140856).
Regarding claims 1 and 11, Kato teaches an R-T-B based sintered magnet ([0009]) with R2T14B (i.e. Nd2Fe14B) crystal grain main phase ([0014]) and R-rich (i.e. rare earth rich) grain boundary phases ([0015]) with a composition that overlaps with that claimed ([0034]-[0055]) and an grain boundary thickness of 5 to 500 nm (0.005 to 0.500 um) ([0014]). For claim 11, the at% of the PrNd was calculated by averaging the atomic weight of Pr and Nd (i.e. (144.24+140.91)/2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). With respect to claim 11, the calculated wt% of NdPr is close to that taught by Kato that one of ordinary skill in the art would expect the sintered magnet of Kato to have the same properties as that claimed. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close. MPEP 2144.05(I).
Element
Sub 
Claim 1 at %
Claim 1 wt%
Claim 11 at%
Claim 11 wt%
Kato wt%
Kato Citation
Nd
a
15.2
33.10
PrNd: 15.2
33.01
29.5 to 33
[0042]
B
b
5.7
0.93
5.7
0.94
0.7 to 0.95
[0036]
Ga
c
0.1
0.11
0.2
0.21
0.03 to 1.5
[0046]
Cu
d
0.2
0.19
0.2
0.19
0.01 to 1.0
[0045]
Al
e
0
0.00
1.2
0.49
0.03 to 1.5
[0046]
Zr
f
0.12
0.17
0.12
0.17
0.03 to 0.25
[0051]
Co
g
1.8
1.60
1.8
1.62
0 to 3.0
[0048]
Fe
-
Bal. (73.76)
63.60
Bal. (72.46)
63.06
Balance
[0047]
N
Beta
0.31
0.07
0.31
0.07
0.15 or less
[0053]
C
Gamma 
0.44
0.08
0.44
0.08
0.1 to 0.25
[0049]
O
Alpha
0.69
0.17
0.69
0.17
0.03 to 0.4
[0050]


Kato is silent to the average size of the Nd2Fe14B crystal phase grains.
Hirota teaches a R-(Fe,Co)-B sintered magnet ([0002]) with a (R2(Fe,Co)14B main phase ([0022]) and an average crystal grain size (i.e. L) of up to 6 um ([0051]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the magnet of Kato to have an average crystal grain size (i.e. L) of up to 6 um in order to enhance coercivity (Hirota [0051]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
A t of 0.005 to 0.500 um (Kato [0014]) and an L of up to 6 um results in a sigma of at least 0.00083 (i.e. 0.005/6=0.00083). As grain size decreases from 6 um, then sigma, t/L, increases. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding equations (2), (3), and (4), Kato teaches O (alpha), N (beta), C (gamma), Al (e), Nd or NdPr (a), B (b), and Ga (c) wt% values ([0034]-[0055]). The at% values of claims 1 and 11 were converted to wt% using the atomic weight of each element. The corresponding wt% values of the claimed at% values fall within the O (alpha), N (beta), C (gamma), Al (e), Nd or NdPr (a), B (b), and Ga (c) teachings of Kato (Kato [0034]-[0055]). (See above table.) Therefore, the equations (2), (3), and (4) evaluated using the teachings of Kato also overlap with the claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The recitation of the sintered body being “suitable for diffusion of heavy rare earth elements RH” has been considered and determined to recite the purpose or intended use of the claimed sintered body. A prior art  structure which is capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02(II). The composition (Kato [0034]-[0051]) and structure (Kato [0009], [0014], [0015]; Hirota [0051]) of the prior art is substantially similar to that claimed. Therefore, it appears the prior art sintered body is capable of performing the intended use of being suitable for diffusion of heavy rare earth elements RH.
Related Art
Hirota (US 2017/0140856)
Hirota teaches a R-(Fe,Co)-B base sintered magnet ([0002]) with an overlapping composition ([0027], [0036]-[0043), a R2(Fe,Co)14B main phase ([0022]), intergranular grain boundary width (i.e. thickness) of 50 to 500 nm ([0048]), and average crystal grain size of up to 6 um ([0051]).
Doto (US 2019/0172616)
Doto teaches an R-T-B permanent magnet ([0007]) with an overlapping composition ([0027]-[0057]) and a main phase grain size of 3.0 um or more and 5.6 um or less ([0065]). Doto is silent to the grain boundary thickness.
Nagata (US 2010/0051139)
	Nagata teaches a Nd-Fe-B based sintered magnet ([0002]) with an average grain size of 4 to 8 um ([0013]-[0015]).  
Baba (US 2013/0026870)
	Baba teaches a rare earth sintered R-T-B-based magnet ([0002]) with a grain diameter of 3.0 to 6.5 um and a shell (i.e. grain boundary) thickness of 500 nm or less ([0032]) with 3000 ppm mass or less O ([0036]) and 500 to 1500 ppm C ([0037]), and a composition comprising R: 29.0 to 33.0 mass%, B: 0.85 to 0.98 mass% B, Al: 0.03 to 0.25 mass%, Cu: 0.01 to 0.15 mass%, Zr: 0.03 to 0.25 mass%, Co: more than 0 to 3 mass%, Ga: 0 to 0.25 mass% ([0035]) .
Kanada (US 2016/0180993)
	Kanada teaches an R-T-B based sintered magnet ([0001]) containing R, Cu, Co, Ga, and Fe with a ratio of R: 40 to 70, Co: 1 to 10, Cu: 5 to 50, Ga: 1 to 15, Fe: 1 to 40 ([0013]) and with 0.01 to 1.5 mass% Zr ([0044]) with a grain boundary thickness of 5 to 500 nm ([0014], [0015], [0023]) and a C content of 0.05 to 0.3 mass% ([0042]), an O content of 0.05 to 0.25 mass% ([0043]), and a N content of 0.15 mass% or less ([0046].
Nishiuchi (US 2016/0189838)
	Nishiuchi discloses an R-T-B based sintered magnet ([0001]) of uRwBxGayCuzAlqM(100-u-w-x-y-z-q)T ([0040]) where R is Nd ([0041]), x is 0.4 to 1.0 mass %, y is 0.07 to 1.0 mass %, z is 0.05 to 0.5 mass %, and q is 0 to 0.1 mass % ([0042], [0046]-[0062]), O is up to 0.40 mass%, N is up to 0.05 mass%, and C is up to 0.11 mass% (Tables 1, 3, 5, 7, 11) with a grain boundary thickness of 5 to 30 nm ([0028], [0031], [0038]).
Ohashi (US 2020/0082962)
	Ohashi discloses a R-Fe-B sintered magnet ([0001], [0020]) for use in diffusion ([0048]) with 12 to 17 at% R, 0.1 to 3 at% M1, 0.05 to 0.5 at% M2, 4.8+2x[M2] to 5.9+2x[M2] at% B, and up to 10 at% Co ([0039]), where R is  Nd ([0040]), M1 is at least one of Si, Al, Mn, Ni, Cu, Zn, Ga, Ge, Pd, Ag, Cd, In, Sn, Sb, Pt, Au, Hg, Pb, and Bi ([0042]), M2 is at least one of Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, and W ([0043]), and the alloy contains up to 0.5 at% C, up to 0.4 at% O, up to 1.5 at% N ([0046]) with an average crystal grain size more preferably of 1.5 to 6 um ([0049]) and a grain boundary phase thickness of 10 to 500 nm ([0062]) (i.e. sigma of 0.0017 to 0.33, 0.01/6 to 0.5/1.5).
He (CN 108389673 machine translation)
	He teaches a rare earth-iron-boron magnet with a grain size of 0.3 to 6 um and a grain boundary phase thickness of 1 to 50 nm ([0028], [0034]) and a composition including one or more of Zr, Nb, V, Mo, Hf, and Ta ([0015]).
Fukagawa (JP 2009-231391 machine translation)
Fukagawa teaches an R-T-B sintered magnet with an R-X-O compound in a grain boundary phase ([0022]) that has a thickness of 0.55 nm ([0027]), an average crystal grain size of the main phase of 3 to 7 um ([0023]), an R of Nd or Nd-Pr ([0038]), and a Nd-Fe-B composition with oxygen, Cu, Al, and Zr ([0038]-[0056]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735